DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18, 21, 22, 24-28  and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenhard et al. US 6,983,753 in view of Fujimoto et al. US 2011/0098358 and A. T. Clark et al. “Facial thermography is a sensitive and specific method for assessing food challenge outcome” (NPL filed 5/3/17).
Regarding claim 15, Lenhard discloses a method comprising: measuring a temperature change in a region of a face of a subject that has ingested a compound ([C23 L6-36][C29 L1-25]); determining whether the compound stimulates fat oxidation based at least partially on the temperature change ([C23 L6-36])
 	Lenhard discloses using thermography of the face but does not specifically disclose incorporating the compound into a food product if the compound stimulates fat oxidation. Fujimoto teaches incorporating a thermogenic compound into food ([¶3, 4, 12,13]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the tested compound in Lenhard into a food product as taught by Fujimoto as specifically teaches the incorporating the same compound, β3 agonist, as Lenhard for thermogenesis ([¶12,13]).
 	Lenhard does not specifically disclose that the region consists of a nose of a subject. The transitional phrase of “consists of” limits the region to only the nose. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to assess the nose alone because Applicant has not disclosed that 
Regarding claim 16, Fujimoto teaches the food product is selected from the group consisting of beverages, baked products, cereal bars, snack-foods, soups, breakfast cereals, muesli, candies, tabs, biscuits, crackers, and dairy products ([¶36]).  
Regarding claim 17, Lenhard discloses the temperature change is measured at predetermined time intervals for at least fifteen minutes after ingestion of the compound by the subject ([FIG19] 60 minutes).  
Regarding claim 18, Lenhard discloses the predetermined time intervals comprise at least one of (i) five minutes after ingestion, (ii) ten minutes after ingestion, or (iii) fifteen minutes after ingestion ([FIG10] 10 minutes).    
Regarding claim 21, Lenhard discloses the temperature change is measured using an thermography device ([C23 L6-36][C29 L1-25]).  
Regarding claim 22, Lenhard discloses the temperature change is measured using an infrared camera ([C23 L6-36][C29 L1-25]).  
Regarding claim 24, Lenhard discloses a first temperature of the face of the subject is measured with an infrared camera before the subject ingests the compound ([C2 L-60-C3 L6]).  
Regarding claim 25, Lenhard discloses a second temperature of the face of the subject is measured with the infrared camera after the subjects ingests the compound ([C2 L-60-C3 L6]).  
Regarding claim 26, Lenhard discloses the classifying of the compound as a compound that stimulates fat oxidation or a compound that does not stimulate fat oxidation is based at least partially on a difference between the second temperature and the first temperature ([C2 L-60-C3 L6]).  
Regarding claim 27, Lenhard discloses if the compound stimulates fat oxidation, the method comprises administering the compound to an individual in a therapeutically effective amount to promote weight maintenance ([C23 L6-36][C29 L1-25] minimal effective dose is determined).  
Regarding claim 28, Lenhard discloses wherein the individual is on a weight loss program ([C24 L23-48]).
Regarding claim 30, Lenhard discloses providing a weight-loss diet that comprises the food product comprising the compound, and the weight-loss diet is a low-fat diet ([C11 L49 – C12 L21]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenhard et al. US 6,983,753 in view of Fujimoto et al. US 2011/0098358 and A. T. Clark et al. “Facial thermography is a sensitive and specific method for assessing food challenge outcome” (NPL filed 5/3/17) further in view of Ludy et al. “The effects of hedonically acceptable red pepper doses on thermogenesis and appetite.” (NPL filed 8/20/20).
Regarding claim 29, Lenhard does not disclose the compound is a transient receptor potential agonist. Ludy teaches that capsaicin is a thermogenic compound that is a TRP agonist (pg. 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Lenhard with the teachings of Ludy that capsaicin is thermogenic .
Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Applicant argues that the current specification shows unexpected results in the correlation of nose temperature to ingestion of the compound, Examiner respectfully disagrees. Other than Applicant’s statement in the arguments on pgs. 10-13 that the results are unexpected the specification does not seem to support this assertion. In ¶94-100 the specification states that chin and nose temperature differences during facial thermography show significant differences In Arguendo, that the nose alone showed significant temperature changes that this would be an unexpected result.
It is unclear how the cited references disclose different structure than the claimed invention and function differently as it relates to Ex Parte Maede et al. Specifically, it is unclear where there are improved results if Lenhard discloses a method comprising measuring a temperature change in a region of a face of a subject that has ingested a compound ([C23 L6-36][C29 L1-25]) and determining whether the compound stimulates fat oxidation based at least partially on the temperature change ([C23 L6-36]). Fujimoto teaches incorporating a thermogenic compound into food ([¶3, 4, 12,13]) and Clark discloses that the nose region is sensitive to food induced temperature changes ([p.745,747]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/TSE W CHEN/            Supervisory Patent Examiner, Art Unit 3791